Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reception unit; an acquisition unit; a training unit in claims 1-17 and a reception unit; an acquisition unit; a training unit; a detection unit in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the closest prior art of Takimoto (US 2018/0349633) disclose, among other things, capturing images of the inspection targets. The captured images are input to the information processing apparatus (par. [0021]). A user assigns a label indicating a non-defective product or a defective product in advance to the learning data at the time of learning (par. [0023]). A user sets the disclosure levels (par. [0032] and Fig. 3A), the disclosure level is information indicating a degree of disclosure of the learning data received (i.e., amount of training data). As shown in Fig. 3A, the disclosure level includes different amounts of training data from low to high). when the user sets the disclosure levels, data corresponding to a type determined in accordance with the disclosure levels (storage amount of training data) is stored in the common storage apparatus(par. [0035]). The reference data may be obtained by the CPU when the disclosure level corresponding to the setting instruction is set (par. [0037]). The information processing apparatus may learn a discriminator (training model) using the obtained reference data from the common storage apparatus (stored training data) and the learning data input from the input unit (par. [0029]). The CPU performs control such that display data indicating the reference data is displayed in the display unit of the information processing apparatus (a display process) (par. [0037]). As shown in Fig. 4A, the display area 420 indicates an operation bar of a disclosure level ( storage amount of training)for  the user to perform a tentative setting. Five tentative reference data is displayed in region 440 according to degree of similarity based on tentative disclosure data and tentative reference data which are defined in accordance with the disclosure level (storage amount of training data) corresponding to the tentative 
Claims 1, and 20 limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function (specification, paragraphs [[0022] to [0060]), and equivalents thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese patent No. 5384429 described in the application as related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665